Case 1:18-cv-06626-R.]S Document 36 Filed 10/02/18 Page 1 of 1

The Chrysler Building
[]SES |NEER |_|_p 405 Lexingron Avenue, NY, NY10174-1299
__ ___ Te|: 212_554.7800 Fax: 212.554.7700
www.mosessinger.com

Toby Butterfield

Direct Dial: 212.554.7860 ’

Fax: 212.377.6040

E-Mail: tbutterfield@mosessinger.com

October 2, 2018
V|A ECF & E-MAlL

The Honorable Richard J. Sullivan
United States District Court
Southem District of New York

40 Foley Square, Room 2104
New York, NY 10007

Re: Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
Worldwide” et al. (18-cv-06626)

Dear Judge Sullivan:

We write on behalf of Plaintiffs in the above-captioned action (the “Actava Parties") in response to
defendants’ counsel’s October 2, 2018 letter to this Court requesting an order vacating the clerk’s default that
issued yesterday (the “Default”). Defendants’ response to the Comp|aint was due on September 26, 2018, but
only two defendants appeared or responded by then. Plaintiffs waited until l\/londay October 1, but still
receiving no response, applied for and obtained the Default that day. l\/lr. Dowd, to whom we first emailed the
complaint on July 23, and on whom we served it on September 5, 2018, appeared for all remaining Defendants
shortly thereafter.

Four of the six defendants neither appeared nor responded to the complaint until after the Default
issued. Those four defendants failed to advance any arguments in l\/lr. Dowd’s September 26, 2018 letter,
appear or even request an extension until after the Default issued. Given the ample notice of the summons
and complaint, the absence of an email or a telephone call to this firm or a letter to the Court requesting a
defined extension of the time for the non-appearing defendants to respond, their default was willful. See, e.g.,
/ndymac Bank, F.S.B. v. Nat’/ Sett/ementAgency, lnc., No. 07 ClV 6865 LTS GWG, 2007 WL 4468652, at *1
(S.D.N.Y. Dec. 20, 2007). Those defendants’ unjustified delay prejudiced Plaintiffs as they had to pursue and
obtain a Default in order to advance the oase. Plaintiffs therefore object to the Court vacating the Default
absent an award to the Actava Parties of reasonable attorneys’ fees incurred in obtaining it, to offset their
inconvenience and expense in applying for it. A letter simply stating “we expect to be retained by the [non-
answering] defendants within the next week” does not comply with the Federal Rules of Civil Procedure.

Sincerely,

Toby Butterfield

cc: Counsel of Record (via ECF)

